Citation Nr: 0604498	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-33 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
gunshot wound to the right calf, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for scar, right 
calf, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty between July 1967 and 
July 1988.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a April 2003 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record shows that the appellant sustained a 
gunshot wound to the right calf from enemy small arms fire, 
while on a search and clear mission, during service with the 
Marine Corps in 1969.  A May 1989 rating decision awarded 
service connection for status post gunshot wound, right leg, 
at the noncompensable disability level under Diagnostic code 
7805 (scars).  An April 1993 rating decision confirmed and 
continued the noncompensable disability rating and the 
appellant subsequently filed a notice of disagreement with 
that decision.  A March 2004 rating decision assigned a 10 
percent disability evaluation for status post gunshot wound 
to the right leg under Diagnostic Code 5311 (muscle injury).  
A July 2004 rating decision assigned a separate 10 percent 
disability rating based on scarring under Diagnostic Code 
7804.

The appellant argues that his right leg muscle injury is more 
severe than contemplated by the current 10 percent disability 
rating.  He further argues that the March 2003 VA muscle 
examination was inadequate for rating purposes.  
Specifically, he states that his right calf loses strength 
and endurance after use, and that the VA performed testing 
only when the muscle was relaxed and had not been used, which 
wrongly resulted in essentially normal findings.

The March 2003 VA examination report reflects a history of 
right calf gunshot wound injury, and complaints of numbness 
in the feet.  Clinical findings further reflect an obvious 
deficit in the calf, no Tinel 's over the scar site, no 
tenderness to palpation, a 7-inch scar on the posterior 
aspect of the calf, a 1-inch round entrance wound on the 
medial side, decreased sensation in the entire foot  from the 
ankle down, and intact deep pressure.  An EMG was normal.

However, the VA examination neglects to show indications on 
palpation of loss of deep fascia, muscle substance or normal 
firm resistance of muscles compared with the sound side.  
Furthermore, it is unclear if tests of strengths and 
endurance were performed with comparison to the sound leg.  
The rating criteria require that these factors are addressed 
when evaluating muscle disabilities as slight, moderate, 
moderately severe, and severe.  38 C.F.R. § 4.56.  Also, the 
muscle group or groups affected by the gunshot wound injury 
has not been identified in the examination report, nor has it 
addressed the "cardinal signs and symptoms" of muscle 
disability; these are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  We note that the 
appellant has reported restricted activities (running, 
biking, etc.) due to his right calf muscle injury, as well as 
numbness and tenderness.  In view of the foregoing, the Board 
believes that the examination report of record is inadequate 
for rating purposes.

Additionally, the Board observes that the appellant reported 
on VA psychiatric examination in March 2003 that he was 
applying for Social Security disability benefits.  If this is 
so, all pertinent records in the possession of the Social 
Security Administration should be obtained and associated 
with the VA claims folder.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990) and Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

We note that decisions of the Board must be based on all of 
the evidence available.  Gilbert v. Derwinski, 1 Vet. App. 78 
(1990).  The duty to assist includes the duty to request 
information, which may be pertinent to the claim, and to 
develop pertinent facts by conducting a thorough medical 
examination.  See Littke supra. Furthermore, in general, an 
adequate examination requires that a disability be viewed in 
relation to its whole history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

To ensure full compliance with due process requirements and 
the VA's duty to assist, this case is REMANDED for the 
following action:

1.  Social Security Administration 
records pertinent to the appellant's 
claim for Social Security disability 
benefits should b obtained, as well as 
the medical records relied upon 
concerning that claim.

2.  The appellant should be scheduled for 
a VA examination to fully evaluate the 
service-connected status post gunshot 
wound to the right calf.  The claims 
folder should be made available to the 
examiner.  All appropriate tests deemed 
necessary should be conducted and all 
clinical findings should be reported in 
detail.  As an initial matter, the muscle 
group or groups affected by the service 
gunshot wound injury should be clearly 
identified.  The examiner should report 
if there are indications on palpation of 
loss of deep fascia, muscle substance or 
normal firm resistance of muscles 
compared with the sound side.  The report 
of examination should include tests of 
strength and endurance with comparison to 
the sound leg.  The report of examination 
should address the "cardinal signs and 
symptoms" of muscle disability, which 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  A complete 
rationale for all opinions expressed must 
be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


